Citation Nr: 1549218	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  08-09 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder prior to July 7, 2015, and in excess of 70 percent since July 7, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from March to June 1981 and from November 1990 to August 1991.  

This matter is on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.   

This appeal was remanded by the Board in September 2011 for further development and, while a 50 percent rating was granted for the Veteran's acquired psychiatric disorder, a rating in excess of 50 percent was denied by the Board in a January 2014 decision.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court) which, in a November 2014 Order, vacated the Board's January 2014 decision (to the extent that a rating in excess of 50 percent was denied) and remanded the issue for further consideration.  The appeal was remanded by the Board in April 2015 for the required development and is now ready for disposition.  

An appeal on the issue of entitlement to service connection for TDIU was also on appeal.  However, in a July 2015 decision, he was granted this benefit.  This represents a full grant of the benefit sought on appeal, absent a notice of disagreement over the effective date, this issue is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  

In the July 2015 rating decision, the Veteran's disability rating for his acquired psychiatric disorder was also increased to 70 percent, effective July 7, 2015.  However, as this is not a full grant of the benefit sought, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  For the period prior to July 7, 2015, the Veteran's psychiatric symptoms have been characterized by avoidance, irritability and violent outbursts; however, occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood has not been shown.

2.  For the period since July 7, 2015, the Veteran's psychiatric symptoms have not resulted in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for an acquired psychiatric disorder for the period prior to July 7, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for an initial rating in excess of 70 percent for an acquired psychiatric disorder for the period since July 7, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required.  Any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  


VA examinations with respect to the issue on appeal were also obtained in June 2006, October 2011 and July 2015.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that this appeal was Remanded in April 2015 for further development.  Specifically, the RO was instructed to consider the Veteran's claim for TDIU and consider its effect on his acquired psychiatric disorder claim.  

There was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination in July 2015, and he was granted entitlement to TDIU.  The issue was then readjudicated and the Veteran was sent a supplemental statement of the case in July 2015.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Psychiatric disabilities are evaluated under a general rating formula for mental disorders. 38 C.F.R. § 4.130.  According to the general rating formula, a rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

For the period prior to July 7, 2015, the Veteran has been in receipt of a 50 percent disability rating for his PTSD.  The Board finds that this is the appropriate rating.  

First, the objective symptoms exhibited by the Veteran are not so severe that a rating in excess of 50 percent is warranted.  Specifically, according to a Vet Center evaluation in March 2005, he stated that he felt uneasy around his friends and at work.  He also stated that he had anger and rage episodes.  At his VA examination in June 2006, he stated that he used to drink, but stopped completely over a year before.  He also stated that he sleeps fitfully.  Upon examination, there was no evidence of any abnormalities in movements and speech.  His thought processes were logical and coherent, and there was no evidence of an underlying thought disorder.  While his affect was constricted, it was consistent with his mood.  His insight was also considered "good."  

At a VA examination in October 2011, the Veteran displayed a depressed mood with anxiety and suspiciousness.  He did not indicate a history of panic attacks or memory loss.  No circumstantial or stereotyped speech was noted, nor were there any indications of suicidal ideation, spacial disorientation, delusions, inappropriate behavior or difficulty in understanding complex commands.  

Based on the foregoing,  the Veteran does not exhibit objective symptoms that would be sufficient to warrant a rating in excess of 50 percent for this period.  Many of these objective symptoms have not been shown.  While it is true that some symptoms such have disturbances in mood and anger has been observed, these symptoms alone are insufficient to warrant an increased rating give the otherwise relatively mild array of symptoms.  There are simply no other symptoms that would indicate a level of social and occupational impairment necessary to support an increased (70 percent) rating.  

Specifically, in the Vet Center evaluation note from March 2005, the Veteran stated that he was currently married and had three adult children.  While he was retired from his primary job, he still worked to "have something to do," and is more comfortable at his place of work.  Similarly, at his VA examination in June 2006, the Veteran stated that he typically spends his time around the house, and his wife takes care of a number of grandchildren around the home.  While he states that he yells at his wife, it should be noted that his marriage appears stable.  While he mentioned that he has reduced intimacy with his wife, he does manage to keep a good relationship with her and his family.  He is also in social contact with a monthly group of veterans to discuss symptoms.   

Consideration has been given to the Veteran's report that his relationship with his spouse was "off and on."  See VA examination in October 2011.  However, he has been married to her for 36 years.  He was also able to maintain relationships with his three children, and stated that he was close to one of his sons who is also a veteran.  He also stated that he also maintains healthy relationships with his neighbors, and he visits them about 3 to 4 times per month.  While he stated that he experienced difficulty at his job, causing him to make mistakes, he had a good relationship with his supervisors.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  In this case, the Veteran's GAF score has ranged from 45 (in March 2005) to 60 (at his VA examination in June 2006)).  

GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or 'moderate' difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  On the other hand, GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The totality of the evidence, to include the above records and other records included in the electronic claims file, supports the findings that the Veteran's symptoms were more consistent with a GAF score in the range of 51-60.  Such symptoms are too mild to warrant a rating in excess of 50 percent.  

Next, based on the evidence of record, a rating in excess of 70 percent is not warranted since July 7, 2015.  Specifically, at a July 2015 VA examination, the Veteran complained of depressed mood, near continuous panic, chronic sleep impairment and flattened affect.  However, upon examination, his speech was clear, his tone was low, and his eye contact was within normal limits.  He cooperated fully with the exam process, and did not display any bizarre or unusual verbalizations or behaviors during the exam.  His verbalizations and thoughts were clear, organized and coherent, and he reported no current suicidal or homicidal thinking, plans or intentions.  He denied a history of hallucinations and he currently showed no indications of a perceptual disturbance or delusional thinking.  He was also fully oriented to person, place, and time.

In view of these clinical evaluations, the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 70 percent.  Indeed, many of these objective symptoms, such as grossly inappropriate behavior, inability to perform activities of daily living or disorientation were not shown at all.  More importantly, the Board does not find other indications of total occupational and social impairment.  Specifically, at his VA examination in July 2015, the Veteran stated that he currently resides with his wife and they have been married for 43 years.  While he stated that they sleep in different rooms, it should be noted that they still apparently have a relationship to the extent that there is not total social impairment.  Moreover, while he was not currently employed, the Board does not construe this fact as representative of "total occupational impairment."  Indeed, while he admitted that he resigned from his job "before I got in trouble," he also indicated that he had numerous interactions with his supervisor, who provided verbal feedback.  This level of supervisory-subordinate interaction belies a finding of "total occupational impairment."  The Veteran also indicated that he still participates at group sessions with the Vet Center.  No GAF scores were recorded since July 7, 2015.  

Therefore, as total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living have not been shown, a rating in excess of 70 percent is not warranted after July 7, 2015.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his psychiatric disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that ratings in excess of those already assigned are not warranted for any period on appeal.  As such, the appeal is denied.


ORDER

An initial rating in excess of 50 percent for an acquired psychiatric disorder prior to July 7, 2015, and in excess of 70 percent since July 7, 2015, is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


